Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/20 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claims 1, 9, and 17, the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity:
obtaining […] massive open online course (MOOC) data and data describing a population of students enrolled in the MOOC, the MOOC data including data describing a plurality of learning modules of the MOOC, each of the plurality of learning modules including respective first course content;
for each of the plurality of learning modules:
	generating respective second course content;
		performing…content; and
		performing…module;
the plurality…as a whole.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., , “a computer”,  “computer program product comprising a nontransitive storage medium,” and “an apparatus, comprising…memory…controlling circuitry”, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “a computer”,  “computer program product comprising a nontransitive storage medium,” and “an apparatus, comprising…memory…controlling circuitry”,  these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9, 12-13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20140255896 A1 by Saha et al (“Saha”), in view of PGPUB US 20160049083 A1 by Brinton et al (“Brinton”).
In regard to Claims 1, 9, and 17, Saha teaches a method, comprising:
obtaining, by processing circuitry of a computer, […] course […] data and data describing a population of students […], the [course] data including data describing […] first course content;
(in regard to “computer” see, e.g., paragraph 69; in regard to “data describing a population of students” see, e.g., Figure 2, selections 208 and 210; in regard to “course data” see, e.g., Figure 2, selection 104);
for [the course data]:
	generating second course content;
	(see, e.g., F1, s206);


(see, e.g., paragraph 51; in regard to performing multiple A/B experiments see, e.g., paragraph 41 in regard to there being multiple “testing periods” as well as, e.g., paragraphs 57-59 in regard to employing multiple different test-triggering rules for different parts of the curriculum);
performing a short-timescale evaluation operation on that learning module based on a specified metric applied to the first portion of the population of students and the second portion of the population of students to produce evaluation results for that learning module.
(see, e.g., Figure 2, selections 212 and 214);
	the plurality of A/B experiments including a first A/B experiment…completely independent of one another 
	(see, e.g., paragraph 41 in regard to there being multiple “testing periods” as well as, e.g., paragraphs 57-59 in regard to employing multiple different test-triggering rules for different parts of the curriculum; each of these “testing periods” are “completely independent” of one another, at a minimum, to the extent that they involve completely different subject matter)

Furthermore, while Saha teaches its method being applied to online courses (see, e.g., paragraph 15), to the extent which the cited prior art may fail to specifically teach the remaining claimed limitations, however, in an analogous reference Brinton teaches MOOC’s comprising lectures (see, e.g., paragraph 61) as well as employing learning content including learning modules comprising various content, including video (see, e.g., paragraph 23); as well as Brinton teaches employing multiple learning modules, each of which comprises different content files (see, e.g., paragraph 23).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have applied the method of Saha to each of the learning modules of a MOOC that themselves comprise learning content as taught by Brinton, as well as for each learning module to include different content files, in order to improve the level of instruction by providing a variety of content to the learner, which thereby teaches the remaining claimed functional limitations of 
	thereby providing that the evaluation results are sufficient…as a whole.
As evidence of this, see, e.g., Saha 
In regard to Claims 4, 12, and 19, Saha teaches this functionality.  See, e.g., paragraphs 23 and 61.
In regard to Claims 5 and 13, Saha teaches this functionality.  See, e.g., paragraphs 30-35 in regard to revised content that includes material that is different from and, thereby, in addition to, the content in the default curriculum.


Claims 2-3, 10-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saha, in view of Brinton, further in view of PGPUB US 20080038708 A1 by Slivka et al (“Slivka”).
In regard to Claims 2-3, 10-11, and 18, Slivka teaches randomly assigning aggregates of students for purposes of A/B testing (see, e.g., Figure 5);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have applied the functionality taught by Slivka to the method taught by the otherwise cited prior art, in order to provide scientific objectivity to the results.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saha, in view of Brinton, further in view of official notice.
In regard to Claims 6 and 14, while Brinton teaches MOOC’s with lectures the cited prior art may fail to teach all of the specifically claimed limitations, however, 
the Examiner takes OFFICIAL NOTICE that employing a students’ willingnesses to continue to attend class as a metric of the success of the class was old and well-known at the time of Applicant’s invention.  Such functionality allows for the effectiveness of the course material to engage the students to be assessed.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to gauge the relative effectiveness of the first course content versus the second course content.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saha, in view of Brinton, further in view of official notice.
In regard to Claims 7, 15, and 20, while the combination of the cited prior art teaches producing assessment results for each of a plurality of learning modules of a MOOC course it may not teach aggregating those results into a single metric of that course
the Examiner takes OFFICIAL NOTICE that combining sub-metrics of portions of something to create an overall metric of that something was old and well-known at the time of Applicant’s invention.  Such functionality for the overall success or failure of a multi-part entity to be assessed.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to gauge the relative effectiveness of the entire MOOC course.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saha, in view of official notice, in view of Brinton, further in view of official notice.
In regard to Claims 8 and 16, while Brinton teaches MOOC’s with lectures the cited prior art may fail to teach all of the specifically claimed limitations, however, 
the Examiner takes OFFICIAL NOTICE that employing a students’ willingnesses to continue to finish a class as a metric of the success of the class was old and well-known at the time of Applicant’s invention.  Such functionality allows for the effectiveness of the course material to engage the students to be assessed.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to gauge the relative effectiveness of the first course content versus the second course content.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Response to Arguments
	Applicant argues on page 9 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    120
    661
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant provides no legal support for the proposition that by claiming a “specific improvement” that a practical application is thereby claimed.  To the contrary, the degree of specificity with which an otherwise abstract idea is claimed is not necessarily dispositive as to whether patent eligible subject matter is claimed.  See, e.g., the eleven-step method claim invalidated by the CAFC in Ultramercial.

	Applicant further argues in this regard on page 9 of its Remarks:

    PNG
    media_image2.png
    175
    676
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive as the additional elements that are identified in the 101 rejection of “a computer”,  a “computer program product comprising a nontransitive storage medium,” and “an apparatus, comprising…memory…controlling circuitry”,  are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  Applicant provides no basis or rationale to conclude otherwise.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of rejection made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715